Citation Nr: 0814726	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
tendon and nerve injury, right elbow, with median nerve and 
radial nerve compromise, postoperative, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
injury, right biceps muscle, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for service-connected 
left shoulder impingement syndrome, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO).  In July 2006, the Board remanded the claims for 
additional development.  

In August 2005, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002 & Supp. 2005).  


FINDINGS OF FACT

1.  The veteran's service-connected tendon and nerve injury, 
right elbow, with median nerve and radial nerve compromise, 
postoperative, more nearly approximates complete paralysis.  

2.  The veteran's service-connected injury, right biceps 
muscle, is productive of no more than moderate residual 
injury.  

3.  The veteran's service-connected left shoulder impingement 
syndrome is productive of complaints of pain, and some 
limitation of motion, but not to 25 degrees from the side, 
ankylosis of scapulohumeral articulation, recurrent 
dislocation or malunion of the scapulohumeral joint, or a 
nonunion or malunion of the clavicle or scapula. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in of 70 percent for 
service-connected tendon and nerve injury, right elbow 
(major), with median nerve and radial nerve compromise, 
postoperative, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Codes 8515, 8615, and 8715 
(2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected injury, right biceps muscle, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.73, 
Diagnostic Code 5305 (2007).  

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected left shoulder impingement syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Codes 5200, 5201, 5202 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that increased ratings are warranted for 
his service-connected tendon and nerve injury, right elbow, 
with median nerve and radial nerve compromise, postoperative, 
"injury, right biceps muscle," and left shoulder 
impingement syndrome.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).  

As an initial matter, as noted in the Board's July 2006 
Remand, at the time of his March 1980 VA examination, the 
veteran indicated that he was ambidextrous.  At his August 
2005 hearing, the veteran's representative observed that 
throughout the years, the veteran seemed to be rated as if 
the right hand and then the left hand was dominant.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2007).   In this 
case, the veteran's right side is more severely injured, and 
thus is considered the dominant side.   

The Board further notes that in an October 2007 rating 
decision, the RO granted a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU), with an effective date of September 25, 
2003.  

A. Right Elbow and Right Bicep 

As for the history of the veteran's right elbow and right 
bicep disabilities, see 38 C.F.R. § 4.1 (2007), the veteran's 
service medical records indicate that in July 1978, he fell 
through a glass window.  He was treated for a laceration of 
the right brachial artery and median nerve, and a biceps 
tendon release was performed in November 1978.  A Medical 
Board Report, dated in December 1978, notes that he was to be 
discharged due to his injuries, and that he had minimal 
function of the right hand, a contracture of the right elbow, 
a lack of sensation over the median nerve, and aberrant 
innervation of the ulnar nerve.  The post-service medical 
evidence shows that the veteran had a decreased right hand 
grip, reduced sensation in the right arm, atrophy of the 
right forearm and bicep, contractures of the fingers of the 
right hand, and a limitation of motion in the right elbow.  

In January 1980, the RO granted service connection for 
residuals of laceration to the brachial artery and median 
nerve, evaluated as 50 percent disabling.  In July 1985, the 
RO reduced the veteran's evaluation to 10 percent.  In 
February 1986, the RO determined that the veteran's 
disabilities were more accurately characterized as status 
post tendon and nerve injury, right elbow with median nerve 
and radial nerve compromise, postoperative, evaluated as 40 
percent disabling, and injury to the right arm with muscle 
loss to the biceps muscle, evaluated as 10 percent disabling.  

In September 2003, the veteran filed a claim for an increased 
rating for his right elbow and right bicep disabilities.  In 
April 2004, the RO denied the claims.  The veteran has 
appealed.  

1.  Right (major) Elbow

The RO has evaluated the veteran's tendon and nerve injury, 
right elbow, with median nerve and radial nerve compromise, 
postoperative, as 40 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8515 (paralysis of the median 
nerve) (minor).  

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 50 percent rating requires severe 
incomplete paralysis of the median nerve in the major 
extremity.  A 70 percent rating is warranted for complete 
paralysis of the median nerve; the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  Id.  
Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DC's 8515, 8615, 8715 (2007).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2007).  

Normal ranges of motion for the elbow are from 0 degrees of 
extension to 145 degrees of flexion; 80 degrees of forearm 
pronation; and 85 degrees of forearm supination.  38 C.F.R. § 
4.71, Plate I.  

The veteran filed his claim in September 2003.  Therefore, 
the relevant evidence of record for the time period in issue 
consists of evidence dated up to one year prior to receipt of 
his claim.  See 38 C.F.R. § 3.400(o)(2) (2007).  In this 
case, it consists of non-VA and VA progress notes, dated 
between September 2002 and 2006.  

A VA examination report, dated in June 2003, shows that the 
veteran complained of right arm dysfunction and pain, as well 
as limitation of motion, atrophy of the biceps and triceps, 
and an inability to grip things properly.  He also complained 
of difficultly lifting objects and dressing himself.  On 
examination, the right upper extremity was greatly deformed 
with several scars along the medial aspect of the right arm 
and forearm.  There was noticeable atrophy of the biceps and 
triceps muscle.  Right elbow flexion was to 145 degrees, and 
extension was to 30 degrees.  Grip in the right hand was 4/8.  
There was diminished light touch sensation in the palmar 
aspect of the right hand including the first, second, third 
and part of the fourth finger.  The relevant impression was 
right arm dysfunction, secondary to an injury suffered in the 
military.  The examiner noted that he had limited ability to 
use either of his arms or hands.   

A VA examination report, dated in August 2007, shows that the 
veteran complained of pain and limited function in the right 
arm, and that he did not have "significant use" of his RUE 
(right upper extremity).  The report indicates that there was 
no arthritis, no giving way, and no instability, but that 
there was pain and weakness that affected joint motion.  
There were no residuals of tendon damage, or bone damage, and 
no muscle herniation.  On examination, the right elbow was 
noted to have flexion was to 110 degrees, and extension was 
to 20 degrees, with 4/5 strength on flexion and forearm 
supination.  Pronation was from 0 degrees to 75 degrees, and 
supination was 0 degrees to 85 degrees.  Internal rotation 
was from 0 degrees to 10 degrees.  The report notes that the 
effects of the right arm injuries on daily activities were 
"none" to "mild." 

After a review of the evidence, including the veteran's sworn 
hearing testimony, the Board finds that the veteran's 
condition more nearly approximates complete paralysis such 
that a higher evaluation is warranted for the right elbow 
under DCs 8515, 8615 or 8715.  38 C.F.R. § 4.7 (2007).

At his hearing in 2005, the veteran described the impact of 
his right extremity, including loss of sensation in the hand 
with an associated difficulty in holding objects.  At the 
time of his August 2007 VA examination, the history of the 
veteran's in-service accident with near amputation of the 
right arm was noted.  It was noted that he was ambidextrous.  
Currently, his post-service injury did not allow for 
significant use of the right upper extremity.  It was further 
noted that he had problems with decreased strength and pain 
due to associated median nerve injury.  The residuals of 
nerve damage were described as decreased distal sensation and 
limited hand intrinsic function.  Atrophy was visible with 
tissue loss in the right antecubital area.  Although the 
diagnostic criteria indicate that certain finger positions 
are required for "complete" paralysis, such as "ape hand," 
the veteran also has other manifestations that qualify for 
the higher rating, including the documented weakness and pain 
on a daily basis.  Accordingly, in viewing the record in the 
most liberal manner as possible, the Board finds that the 
disability rating for the service-connected tendon and nerve 
injury of the right elbow with median nerve and radial nerve 
compromise more nearly approximates the maximum, 70 percent, 
evaluation.  

A higher schedular rating under DC 5104-5111 for a 100 
percent disability evaluation is not applicable since the 
veteran is not shown to have loss of use (anatomical or 
otherwise) of one hand and one foot or loss of use of both 
hands.   

2.  Injury, Right (major) Biceps Muscle

The RO has evaluated the veteran's injury, right biceps 
muscle, as 10 percent disabling under 38 C.F.R. § 4.73, DC 
5305, for impairment to Muscle Group V. Under this DC 5305, 
Muscle Group V specifically contemplates the flexor muscles 
of the elbow, including the biceps, brachialis, and 
brachioradialis.  The function of these muscle groups is 
listed as elbow supination (long head of biceps as stabilizer 
of the shoulder joint), and flexion of the elbow.  Where the 
muscle injury affects a dominant extremity, DC 5305 provides 
for the assignment of a 10 percent rating for "moderate" 
impairment, and a 30 percent rating for "moderately severe" 
injury.  

Under 38 C.F.R. § 4.56:  

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe, with the relevant 
criteria described as follows:

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

In summary, in order to warrant an evaluation in excess of 10 
percent for injury, right bicep muscle, under DC 5305, the 
evidence must establish that the veteran has moderately 
severe muscle damage.  

The medical evidence of record dated during the time period 
in issue consists of non-VA and VA progress notes, dated 
between 2002 and 2006.  The only relevant findings are 
contained in VA examination reports, dated in November 2003, 
and August 2007, which were discussed in Part I.A.1.  These 
findings are incorporated herein.  

The Board finds that the criteria for a rating in excess of 
10 percent under DC 5305 have not been met.  The November 
2003 VA examination report shows that the veteran has 
noticeable atrophy of the biceps and triceps muscles.  The 
relevant impression was right arm dysfunction, secondary to 
an injury suffered in the military.  The examiner noted that 
he had limited ability to use either of his arms or hands.   
The August 2007 VA examination report notes that there was 
4/5 biceps strength.  The report notes that the effects of 
the right arm injuries on daily activities were "none" to 
"mild."  The evidence does not show that the veteran's 
wound resulted in injury through one or more muscle groups, 
or that it is otherwise productive of moderately severe 
muscle damage.  See 38 C.F.R. §§ 4.56(d)(3)(iii), 4.73.  
Given the foregoing evidence, it is not shown that the 
criteria for a higher rating have been met.  Based on all the 
evidence of record, the Board finds that the presented 
symptomatology more nearly approximates the criteria for a 10 
percent rating for a moderate impairment of the right biceps 
muscle.  See 38 C.F.R. § 4.73, DC 5305.  

3.  Left (minor) Shoulder Impingement Syndrome

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1, VA progress notes, dated in 1998, show that the 
veteran complained of left shoulder pain, and that he was 
noted to have DJD (degenerative joint disease) of the AC 
(acromioclavicular) joint.  

In a February 1999 VA examination report, the examiner 
determined that it was at least as likely as not that the 
veteran's left shoulder pain and limitation of motion were 
somehow related to his service-connected right arm injury.  
In August 1999, the RO granted service connection for the 
left shoulder disability, evaluated as 10 percent disabling.  
In February 2000, the veteran underwent surgery after he was 
found to have a torn left rotator cuff, with findings of 
acromioclavicular joint degenerative arthritis.  
Specifically, he underwent a left distal clavicle resection, 
Mumford procedure.  Following a period during which a total 
disability rating was assigned, the RO increased his 
evaluation to 20 percent, with an effective date of April 1, 
2000.   

In September 2003, the veteran filed a claim for an increased 
rating.  In April 2004, the RO denied the claim.  

The RO has evaluated the veteran's left shoulder disability 
under 38 C.F.R. § 4.71a, DC 5201.  Under DC 5201, limitation 
motion to midway between the side and shoulder level warrants 
a 20 percent disability rating for the major arm.  A 30 
percent rating is assigned when motion is limited to 25 
degrees from the side.  

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.  

A VA examination report, dated in November 2003, shows that 
the veteran's left shoulder had forward flexion to 110 
degrees, abduction to 110 degrees, internal rotation to 70 
degrees, external rotation to 60 degrees.  

A VA examination report, dated in August 2007, shows that 
that the veteran's left shoulder had forward flexion to 85 
degrees, abduction to 80 degrees, internal rotation to 10 
degrees, external rotation to 90 degrees.  

VA progress notes dated between 2002 and 2006, contain 
several notations on range of motion for the left shoulder, 
which show that between September 24, 2003 and October 23, 
2003, the veteran underwent physical therapy for his left 
shoulder, and that he had forward flexion ranging from 110 to 
150 degrees, abduction ranging from 105 to 130 degrees, 
internal rotation ranging from 30 to 90 degrees, and external 
rotation ranging from 30 to 90 degrees.  These findings are 
exclusive of a September 11, 2003 report which notes that he 
had forward flexion to 45 degrees, abduction to 45 degrees, 
internal rotation "to the point that he can barely get his 
hand behind his back," and external rotation to 30 degrees.  

The Board finds that the criteria for a rating in excess of 
20 percent under DC 5201 have not been met.  There is a 
single September 2003 finding of abduction to 45 degrees.  
However, several other reasonably contemporaneous range of 
motion findings, dated between September and October of 2003, 
show that his abduction ranged between 105 to 130 degrees.  
In sum, there is no evidence to show that motion is limited 
to 25 degrees from the side.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the criteria for a rating in excess of 20 percent 
under DC 5201 have therefore not been met.

A higher evaluation is not warranted under any other 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). In this case, there is no evidence to show ankylosis 
of scapulohumeral articulation, recurrent dislocation or 
malunion of the scapulohumeral joint, or a nonunion or 
malunion of the clavicle or scapula.  The criteria for a 
rating in excess of 20 percent under DCs 5200 and 5202 are 
therefore not met.  

Finally, the Board has also considered the functional 
impairment which can be attributed to pain and weakness.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 see also VAGCOPPREC 9-98 (Aug. 14, 1998).  In 
this case, a rating in excess of 20 percent is not warranted 
on the basis of additional functional loss due to pain and 
weakness.  The veteran's reports of pain and weakness have 
been considered.  The relevant findings in the November 2003 
VA examination report indicate that grip was 5/8 on the left, 
and pain and limitation of function were noted.  The August 
2007 VA examination report shows that there was no additional 
LOM (limitation of motion) on repetitive use for external 
rotation or internal rotation, and that pain resulted in a 
limitation of flexion, and abduction, to no less than 70 
degrees each.  An associated X-ray contains an impression 
noting status post Mumford procedure, but no evidence of 
acute osseous abnormalities.  The effect on daily activities 
was noted to range from "none" to "moderate."  In summary, 
when the ranges of motion in the veteran's left shoulder are 
considered together with the evidence (or lack thereof) of 
such symptoms as laxity, incoordination, atrophy, or other 
neurological impairment, the Board finds that the record does 
not show that the veteran's functional loss due to his 
service-connected left shoulder disability impairs him to 
such a degree that he has the equivalent of the criteria as 
required for a rating in excess of 20 percent.  


II.  Conclusion

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran's disabilities have 
been consistent throughout the entire appeal period, and 
separate rating periods are not in order.      

III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in October 2003, August 2006, and 
January and April of 2007, the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  The VCAA October 2003 notice complied with the 
requirement that the notice must precede the adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Although the Board has partially 
granted the veteran's appeal herein, any disagreement as to 
effective date is separately appealable, and, thus, the Board 
can proceed at this time despite any notice problem.  
Similarly, since the other issues are denied herein, there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The VCAA notices did not discuss the particular diagnostic 
criteria for the increased ratings; thus, the VCAA duty to 
notify has not been satisfied with respect to VA's duty to 
notify him of the information and evidence necessary to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.  Specifically, a review of the 
appellant's submissions, and his representative's 
submissions, received between 2006 and 2008, shows that these 
submissions were filed subsequent to the April 2005 statement 
of the case, which listed the relevant criteria for increased 
ratings.  In addition, the appellant's representative's 
submissions, dated in March and April of 2008, discussed 
criteria for increased evaluations.  These actions by the 
veteran and his representative indicate actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claims, have been demonstrated 
and he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  Although VA attempted to obtain Social 
Security Administration (SSA) records, in February 2007, the 
SSA indicated that the veteran's records could not be 
located.  The veteran has been afforded examinations for the 
disabilities in issue.  In this regard, in March 2008, the 
veteran's representative argued that the August 2007 VA 
examination report is not in compliance with the Board's July 
2006 Remand, because the examiner failed to specify, "As to 
the left shoulder disability, the examiner should indicate if 
the shoulder can be raised only to half way between the side 
and the shoulder, or if it cannot be raised higher than 25 
degrees from the side."  The veteran's representative argued 
that a remand is therefore required.  Citing Stegall v. West, 
11 Vet. App. 268 (1998).  However, the examination report 
shows that the veteran's medical history was taken and that 
his left shoulder was examined.  Ranges of motion in all 
directions were obtained, and the examiner provided detailed 
findings on the effects of pain, as well as the effects on 
daily activities.  Although the examiner did not phrase his 
findings in a verbatim recitation of the Board's Remand 
language, the range of motion findings, particularly with 
regard to abduction, are responsive to the Board's request, 
and are sufficient for rating purposes.  Accordingly, the 
Board finds that there is no basis to find that the veteran's 
August 2007 VA examination was inadequate, or that a remand 
for a new examination is required.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

A rating of 70 percent for service-connected tendon and nerve 
injury, right elbow, with median nerve and radial nerve 
compromise, postoperative, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for service-connected 
injury, right biceps muscle, is denied.  

A rating in excess of 20 percent for service-connected left 
shoulder impingement syndrome, is denied.  


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


